Citation Nr: 1521358	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  13-14 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUE

Entitlement to burial benefits under 38 U.S.C.A. Chapter 23.


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 








INTRODUCTION

The decedent had active service with the Philippine Commonwealth Army from December 17, 1941 to November [redacted], 1944, which service ended because of his death.  The appellant is the decedent's son.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 decision of the VA Regional Office (RO) in Manila, Republic of the Philippines.  


FINDINGS OF FACT

1.  The decedent had service as a member of the Philippine Commonwealth Army in the service of the U.S. Armed Forces during World War II.

2.  The decedent, on whose behalf burial benefits have been claimed, died on November [redacted], 1944, while serving in the military.


CONCLUSION OF LAW

The criteria for entitlement to burial benefits under Chapter 23 are not met. 
38 U.S.C.A. §§ 2302 -2308 (West 2014); 38 C.F.R. §§ 3.1600-3 .1610 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to be eligible for benefits administered by the VA, the evidence must establish that the individual on whose behalf benefits are sought is a veteran.  The term 'veteran' is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.

The Philippine islands became a United States possession in 1898 when they were ceded from Spain following the Spanish-American War.  During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were called into the service of the United States Armed Forces of the Far East by President Franklin D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that the service of certain Filipino veterans does not entitle them to receive full benefits administered by the Secretary of the U.S. Department of Veterans Affairs. 38 U.S.C.A. § 107 (West 2014).  The law specifically states the following:

Service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, shall not be deemed to have been active military, naval, or air service for the purposes of any law of the United States conferring rights, privileges, or benefits upon any person by reason of the service of such person or the service of any other person in the Armed Forces, except benefits under-

(1) contracts of National Service Life Insurance entered into before February 18, 1946; 

(2) chapter 10 of title 37; and 

(3) chapters 11, 13 (except section 1312(a)), 23, and 24 (to the extent provided for in section 2402(a)(8)) of this title.  

38 U.S.C.A. § 107(a)(1-3) (West 2014).

Thus, while the decedent's service is not recognized as active military service under VA law, there is an exception carved out for certain benefits.  These benefits, in relevant part, include burial benefits under Chapter 23 (section 2301 et. seq.) of the statute.

However, Chapter 23 applies only to veterans as defined in 38 U.S.C.A. § 101(2)-a person who served in the active military, naval, or air service, and who was discharged or released under conditions other than dishonorable.
Unlike Chapters 11 and 13, Chapter 23 does not define veteran as including a person who died in the active military, naval, or air service.  38 U.S.C.A. §§ 1101, 1301 (West 2014).

In this case, the decedent died on November [redacted], 1944, which was during his period of military service and thus, was not discharged or released under conditions other than dishonorable.  Therefore, because Chapter 23 does not specifically include those who died in the active military service as veterans, the decedent is not a veteran for the purposes of Chapter 23.  (As noted above, he is considered a "veteran" for other purposes, such as under Chapter 11 or Chapter 13.)  

The Board does not have the authority to grant payment of a benefit that Congress has not authorized.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (citing OPM v. Richmond, 496 U.S. 414, 426 (1990)).  Where the law is dispositive, the benefit of the doubt provisions are not for application; as such, the appellant's claim must be denied as a matter of law.


ORDER

Entitlement to burial benefits under Chapter 23 is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


